Wingate, S.
The language used in section 303 of the World War Veterans’ Act, 1924 (43 U. S. Stat. at Large, 625, chap. 320, as amd. by Id. 1310, chap. 553), in eliminating the restrictions as to the permitted class of beneficiaries who may take war risk insurance proceeds (U. S. Code, tit. 38, § 514), compels the construction that unpaid monthly installments which “ shall be paid to the estate of the insured,” become assets of the" estate, distributable as such (except as to escheat) (Matter of Ryan, 129 Misc. 248; affd., 220 App. Div. 835; Matter of Storum, Id. 472; Matter of Schaeffer, 130 Misc. 436; Matter of Meenan, N. Y. L. J. Oct. 19, 1927), and that the provisions of the act exempting war risk insurance from taxation (43 U. S. Stat. at Large, 613, chap. 320, § 22; U. S. Code, tit. 38, § 454), do not exempt from the New York State transfer tax transfers of such proceeds from the estate of the deceased insured to those who may take in the distribution of such estate. (Plummer v. Coler, 178 U. S. 115; Matter of Schaeffer, supra.) The reasoning in Matter of Shaw (130 Misc. 440) and Tax Commission of Ohio v. Rife (Prentice-Hall Inheritance Tax Service, 1927-1929, vol. 2 [Ohio], p. 1009, ¶[ 1014) seems not in accord with the opinion in Plummer v. Coler (supra). The appeal must be dismissed.